           Case 1:20-cv-00856-NONE-SAB Document 54 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID MCDANIEL,                                    Case No. 1:20-cv-00856-NONE-SAB

12                  Plaintiff,                          ORDER VACATING JANUARY 13, 2021
                                                        HEARING
13           v.
                                                        (ECF No. 40)
14   RALPH DIAZ, et al.,

15                  Defendants.

16

17          On December 14, 2020, Defendants Rhona Delacruz, Joseph Guerrero, Tania Brown,

18 Brandy Smith, Elijah Pruitt, and Nichelle Harrington, filed a motion to dismiss which was

19 referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local
20 Rule 302. (ECF No. 40.) The matter is set for hearing on January 13, 2021. (Id.) Having

21 considered the moving, opposition and reply papers, the Court finds this matter suitable for

22 decision without oral argument. See Local Rule 230(g). Accordingly, the previously scheduled

23 hearing set for January 13, 2021, will be vacated and the parties will not be required to appear at

24 that time.

25 / / /

26 / / /
27 / / /

28 / / /


                                                    1
         Case 1:20-cv-00856-NONE-SAB Document 54 Filed 01/12/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the hearing set before the undersigned on

 2 January 13, 2021, is HEREBY VACATED.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     January 12, 2021
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
